DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed Applicants Remarks pages 8-11 have been fully considered but they are not persuasive. 
Regarding claims 1 and 9, Applicant states that Hayashi and Vincent fails to teach performing character recognition of the character included in the character set by using characteristic information of a character included in a word that succeeds in recognition among words including the character included in the character set (Applicants Remarks pages 9-11).  Examiner disagrees with Applicant.  Hayashi teaches, paragraph 26, recognizes a font of characters depicted by character image data 400 corresponding to the misrecognization character data 404, (S107 in fig. 3) and further the OCR process from S108 to S103 to generate a correct OCRed image data (fig. 3).  The misrecognization character data 404 is prestored character set (paragraph 0024).  
Vincent teaches to perform character recognition of (paragraph 0115, second OCR engine 130) the character (see each character in a bounding box of fig. 1, sliding window paragraph 0091, note clip image is the character of a word defined by the bounding box, paragraph 0054) included in the character set (cluster, paragraph 54, note: the cluster is a set of character shown in e.g., fig. 8 or fig. 9 that represent a particular character in a word which is similar to the character set 404 discussed above in Hayashi) by using characteristic information of a character (matches the cluster image template, paragraph 0092)  included in a word (note all cluster image are generated from a word as show in fig. 1, also see paragraph 54, and paragraph 92, ocr character code assigned to the selected cluster are assigned to the separated matching portion of the word) that succeeds in recognition among words including a character included in the character set (OCR character codes generated based on the manual identification can be considered as a highly reliable assignment; note:  when the character of the word identified are highly reliable, the word recognized (suspect word, paragraph 0091) are also highly reliable).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify Hayashi that after finding out a misrecognized character in a word using misrecognization character data set 404, to further find out which character data in the misrecognization character data set 404 has a high confidence level as discussed in paragraph 70 of Vincent (note: the cluster of Vincent is similar to misrecognization character data set 404 of Hayashi and the cluster image of Vincent is similar to a character in the misrecognization character data set of Hayashi, further note “OCR codes generated based on the manual identification can be considered as a highly reliable assignment” implies the clip image in the word has been successfully recognized which obviously the suspect word has also been successfully recognised) and use the finding to further character recognition (paragraph 0114, fig. 15, output of 1520 is further used to process any suspect characters in the modified OCR output.
  Therefore,  the rejection is maintained

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6, 8-10 and 14, 17, 18, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi 2016/0034774 in view of Vincent et al 2008/0063276
Regarding claim 1, Hayashi 20160034774 teaches an image reading apparatus (MFP 100 (paragraph 0012-0013), comprising: 
a memory to store a character set including characters of similar shape (404, fig. 4, letter1, number 1, letter 0, number 0 paragraph 0024); 
a scan device to scan a document (image reading section 202 (paragraph 0017); and 
a processor (CPU paragraph 0015) to: 
generate a scan image corresponding to the scanned document (reading to acquire image data paragraph 0017), the scan image including a plurality of characters (Alphard, fig. 4, paragraph 0022), 
extract at least one candidate character with respect to each character in the scan image (character recognition section 203 may extract character image data 400 (for example, “Alphard”) from among the image data (paragraph 0022 and fig 4, also see character image data unit A), 
recognize word (Alphard, fig. 4, paragraph 0022) included in the scan image using at least one extracted character of each character included in the word (character recognition section 203 performs the processing described above with respect to every character image data unit 400a composing the character image data 400. As a result of the processing, the character recognition section 203 can acquire first character data 403 (word Alphard, fig. 4) corresponding to the character image data 400 through character recognition (paragraph 0022 and fig 4), 
detect that the recognized word includes a character included in the character set (the character recognition section 203 can acquire first character data 403 corresponding to the character image data 400 through character recognition (paragraph 0022 and fig 4), 
and perform character recognition (number I of Alphard of 403 is in character set 404, fig, 4, paragraph 0024) S107, S108, fig. 3, paragraph 0026).
Hayashi fails to teach perform character recognition of the character included in the character set by using characteristic information of a character included in a word that succeeds in recognition among words including a character included in the character set.
Vincent et al 2008/0063276 teaches recognizing a word in a scan image (first modified OCR output includes a modification of the assignment of characters to clip images and words recognized in the document image (paragraph 0025))
perform character recognition of (paragraph 0114, second OCR engine 130) the character (see each character in a bounding box of fig. 1, sliding window paragraph 0091, note clip image is the character of a word defined by the bounding box, paragraph 0054) included in the character set (cluster, paragraph 54, note: the cluster is a set of character shown in e.g., fig. 8 or fig. 9 that represent a particular character in a word which is similar to the character set 404 discussed above in Hayashi) by using characteristic information of a character (matches the cluster image template, paragraph 0092)  included in a word (note all cluster image are generated from a word as show in fig. 1, also see paragraph 54, and paragraph 92, ocr character code assigned to the selected cluster are assigned to the separated matching portion of the word) that succeeds in recognition among words including a character included in the character set (OCR character codes generated based on the manual identification can be considered as a highly reliable assignment; note:  when the character of the word identified are highly reliable, the word recognized (suspect word, paragraph 0091) are also highly reliable).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Hayashi character recognition by the teaching of Vincent et al to include:  the processor recognizes the characters of similar shape by using characteristic information of a character included in a word that succeeds in recognition among words including a character included in the character set.  The reason of doing so would have allow the system to accurately identify specific words and texts.
Regarding claim 2, Vincent et al teaches wherein the processor is to: 
extract characteristic information of the detected character, compare the extracted character information with the characteristic information (shape distance…, similar sizes, paragraph 54) of the character included in the word, and recognize the detected character (cluster processing software 330 can apply shape clustering to extract shape information from the clip images in each cluster. The extracted shape information can be used to compare shapes of cluster images for different clusters and to obtain shape differences of different clusters, especially the shape differences between clusters with different assigned OCR character codes (paragraph 0057), fig. 2; also see paragraph 92, ocr character code assigned to the selected cluster are assigned to the separated matching portion of the word).
Regarding claim 6, Vincent teaches wherein the characteristic information is at least one of edge direction information, dot count information, transition count information, or height information in an image area including the character (The clip images classified in one cluster have been assigned one or more common OCR character codes and recognized as identical or similar sizes by the OCR engine and are determined by the post-OCR processing to have identical or similar shapes based on a suitable shape metric such as a shape distance (paragraph 0054) e.g., size of bounding box, fig. 1, which has a height and a width).
Regarding claim 8, Hayashi teaches wherein the processor to generate scan data by using a result of the character recognition and the scan image (character recognition section 203 (paragraph 0021) also see 0003).
Regarding claim 9, Hayashi 20160034774 a method for character recognition, the method comprising: 
generating a scan image, (reading to acquire image data paragraph 0017), the scan image including a plurality of characters (Alphard, fig. 4, paragraph 0022), 
extracting at least one candidate character with respect to each character in the scan image (character recognition section 203 may extract character image data 400 (for example, “Alphard”) (paragraph 0022 and fig 4, also see character image data unit A), 
recognizing a word (Alphard, fig. 4, paragraph 0022) included in the scan image using at least one extracted character of each character included in the word (character recognition section 203 performs the processing described above with respect to every character image data unit 400a composing the character image data 400. As a result of the processing, the character recognition section 203 can acquire first character data 403 (word Alphard, fig. 4) corresponding to the character image data 400 through character recognition (paragraph 0022 and fig 4), 
detecting that the recognized word includes a character included in a prestored character set including characters of similar shape (404, fig. 4, letter1, number 1, letter 0, number 0 paragraph 0024)(the character recognition section 203 can acquire first character data 403 corresponding to the character image data 400 through character recognition (paragraph 0022 and fig 4), 
performing character recognition (number I of Alphard of 403 is in character set 404, fig, 4 , paragraph 0024) S107, S108, fig. 3, paragraph 0026).
and generating scan image by using a result of character recognition and the scan image (S103, fig. 3, paragraph 0032).

Hayashi fails to teach performing character recognition of the character included in the character set by using characteristic information of a character included in a word that succeeds in recognition among words including a character included in the character set.
Vincent et al 2008/0063276 teaches recognizing a word in a scan image (first modified OCR output includes a modification of the assignment of characters to clip images and words recognized in the document image (paragraph 0025))
perform character recognition of (paragraph 0115, second OCR engine 130) the character (see each character in a bounding box of fig. 1, sliding window paragraph 0091, note clip image is the character of a word defined by the bounding box, paragraph 0054) included in the character set (cluster, paragraph 54, note: the cluster is a set of character shown in e.g., fig. 8 or fig. 9 that represent a particular character in a word which is similar to the character set 404 discussed above in Hayashi) by using characteristic information of a character (matches the cluster image template, paragraph 0092)  included in a word (note all cluster image are generated from a word as show in fig. 1, also see paragraph 54, paragraph 92, ocr character code assigned to the selected cluster are assigned to the separated matching portion of the word) that succeeds in recognition among words including a character included in the character set (OCR character codes generated based on the manual identification can be considered as a highly reliable assignment; note:  when the character of the word identified are highly reliable, the word recognized (suspect word, paragraph 0091) are also highly reliable).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Hayashi character recognition by the teaching of Vincent et al to include:  the processor recognizes the characters of similar shape by using characteristic information of a character included in a word that succeeds in recognition among words including a character included in the character set.  The reason of doing so would have allow the system to accurately identify specific words and texts.
Regarding claim 10, Vincent et al teaches wherein the performing of the character recognition comprises: extracting characteristic information of the detected character, comparing the extracted character information with the characteristic information (shape distance…, similar sizes, paragraph 54) of the character included in the word that succeed in the recognition (the selected cluster has a high confidence score, paragraph 92), and recognizes the detected character (cluster processing software 330 can apply shape clustering to extract shape information from the clip images in each cluster. The extracted shape information can be used to compare shapes of cluster images for different clusters and to obtain shape differences of different clusters, especially the shape differences between clusters with different assigned OCR character codes (paragraph 0057), fig. 2, also see paragraph 92, ocr character code assigned to the selected cluster are assigned to the separated matching portion of the word).
Regarding claim 14, Hayashi teaches wherein the characteristic information comprises at least one of edge direction information, dot count information, transition count information, or height information in an image area including the character (The clip images classified in one cluster have been assigned one or more common OCR character codes and recognized as identical or similar sizes by the OCR engine and are determined by the post-OCR processing to have identical or similar shapes based on a suitable shape metric such as a shape distance (paragraph 0054) e.g., size of bounding box, fig. 1, which has a height and a width).
Regarding claim 17, Hayashi 20160034774 teaches a non-transitory computer readable medium including instruction to control (paragraph 15) an image reading apparatus (multifunctional peripheral 100, paragraph 0013), the non-transitory computer readable medium comprising: 
Instruction to generate a scan image, (reading to acquire image data paragraph 0017), the scan image including a plurality of characters (Alphard, fig. 4, paragraph 0022), 
Instruction to extract at least one candidate character with respect to each character in the scan image (character recognition section 203 may extract character image data 400 (for example, “Alphard”) (paragraph 0022 and fig 4, also see character image data unit A), 
Instruction to recognize a word (Alphard, fig. 4, paragraph 0022) included in the scan image using at least one extracted character of each character included in the word (character recognition section 203 performs the processing described above with respect to every character image data unit 400a composing the character image data 400. As a result of the processing, the character recognition section 203 can acquire first character data 403 (word Alphard, fig. 4) corresponding to the character image data 400 through character recognition (paragraph 0022 and fig 4), 
Instruction to detect that the recognized word includes a character included in a prestored character set including characters of similar shape (404, fig. 4, letter1, number 1, letter 0, number 0 paragraph 0024)(the character recognition section 203 can acquire first character data 403 corresponding to the character image data 400 through character recognition (paragraph 0022 and fig 4), 
instruction to perform character recognition (number I of Alphard of 403 is in character set 404, fig, 4, paragraph 0024) S107, S108, fig. 3, paragraph 0026),
and instruction to generate scan image by using a result of character recognition and the scan image (S103, fig. 3, paragraph 0032).
Hayashi fails to teach performing character recognition of the character included in the character set by using characteristic information of a character included in a word that succeeds in recognition among words including a character included in the character set.
Vincent et al 2008/0063276 teaches recognizing a word in a scan image (first modified OCR output includes a modification of the assignment of characters to clip images and words recognized in the document image (paragraph 0025))
perform character recognition of (paragraph 0115, second OCR engine 130) the character (see each character in a bounding box of fig. 1, sliding window paragraph 0091, note clip image is the character of a word defined by the bounding box, paragraph 0054) included in the character set (cluster, paragraph 54, note: the cluster is a set of character shown in e.g., fig. 8 or fig. 9 that represent a particular character in a word which is similar to the character set 404 discussed above in Hayashi) by using characteristic information of a character (matches the cluster image template, paragraph 0092)  included in a word (note all cluster image are generated from a word as show in fig. 1, also see paragraph 54, paragraph 92, ocr character code assigned to the selected cluster are assigned to the separated matching portion of the word) that succeeds in recognition among words including a character included in the character set (OCR character codes generated based on the manual identification can be considered as a highly reliable assignment; note:  when the character of the word identified are highly reliable, the word recognized (suspect word, paragraph 0091) are also highly reliable).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Hayashi character recognition by the teaching of Vincent et al to include:  the processor recognizes the characters of similar shape by using characteristic information of a character included in a word that succeeds in recognition among words including a character included in the character set.  The reason of doing so would have allow the system to accurately identify specific words and texts.

Regarding claim 18, Vincent et al teaches instructions to extract characteristic information of the detected character; and instructions to compare the extracted characteristic information with the characteristic information of the character included in the word that succeeds in the recognition (the selected cluster has a high confidence score, paragraph 92), and recognizing the detected character (shape distance…, similar sizes, paragraph 54) of the character included in the word, and recognizes the detected character (cluster processing software 330 can apply shape clustering to extract shape information from the clip images in each cluster. The extracted shape information can be used to compare shapes of cluster images for different clusters and to obtain shape differences of different clusters, especially the shape differences between clusters with different assigned OCR character codes (paragraph 0057), fig. 2 also see paragraph 92, ocr character code assigned to the selected cluster are assigned to the separated matching portion of the word).
Regarding claim 22, Hayashi teaches wherein the characteristic information comprises at least one of edge direction information, dot count information, transition count information, or height information in an image area including the character (The clip images classified in one cluster have been assigned one or more common OCR character codes and recognized as identical or similar sizes by the OCR engine and are determined by the post-OCR processing to have identical or similar shapes based on a suitable shape metric such as a shape distance (paragraph 0054) e.g., size of bounding box, fig. 1, which has a height and a width).


Claim 3, 5, 11, 13, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi 2016/0034774 in view of Vincent et al 2008/0063276 further in view of Ikeda et al US 2009/0307210

Regarding claim 3, Hayashi in view of Vincent et al teaches all of the limitations of claim 1
Vincent et al teaches wherein the processor, extract characteristic information of the detected character (The cluster processing software 330 can apply shape clustering to extract shape information (characteristic information) from the clip images (character) in each cluster (paragraph 0057),
Hayashi in view of Vincent et al fails to teach based on the word including the character being successfully recognized, stores the extracted characteristic information and a recognition result corresponding to the characteristic information in the memory.
Ikeda et al teaches based on the word including the character being successfully recognized, stores the extracted characteristic information and a recognition result corresponding to the characteristic information in the memory (the characteristic expression extracting device 301 extracts words that appear in the texts, and records the characteristics as in FIG. 21 to the extraction result storage unit 203 (paragraph 0229).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Hayashi in view of Vincent et al character recognition of words by analyzing letters by the teaching of Ikeda et al to include:  based on the word including the character being successfully recognized, stores the extracted characteristic information and a recognition result corresponding to the characteristic information in the memory.  The reason of doing so would have allow the system to accurately identify specific words and texts and to store the attributes in order to use on other words or texts to accurately identify them and to prevent the loss of valuable computed information.
Regarding claim 5: Vincent teaches the reading apparatus as claimed in claim 3, wherein the processor is to reset (apply modified clusters 322 to the OCR output 302 and to correct a detected error in the output 302  in generating a modified OCR output 305) the characteristic information of a character of a character stored in the memory in a unit of scan image (fig. 1, each clip image of fig, I can be viewed as unit of scan image, also see paragraph 0002, 0005, fundamental unit) or scan job.
Regarding claim 11, Hayashi in view of Vincent et al teaches all of the limitations of claim 9
Vincent et al teaches wherein the performing of the character recognition comprises: extracting characteristic information of the detected character (The cluster processing software 330 can apply shape clustering to extract shape information (characteristic information) from the clip images (character) in each cluster (paragraph 0057); 
Hayashi in view of Vincent et al fails to teach performing word recognition of a word including the character; and based on the word recognition being successful, storing the result of the character recognition of a result of the word recognition and the characteristic information of the character.
Ikeda et al teaches performing word recognition of a word including the character; and based on the word recognition being successful, storing the result of the character recognition of a result of the word recognition and the characteristic information of the character (the characteristic expression extracting device 301 extracts words that appear in the texts, and records the characteristics as in FIG. 21 to the extraction result storage unit 203 (paragraph 0229).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Hayashi in view of Vincent et al character recognition of words by analyzing letters by the teaching of Ikeda et al to include:  based on the word including the character being successfully recognized, stores the extracted characteristic information and a recognition result corresponding to the characteristic information in the memory.  The reason of doing so would have allow the system to accurately identify specific words and texts and to store the attributes in order to use on other words or texts to accurately identify them and to prevent the loss of valuable computed information.
Regarding claim 13: Vincent teaches the reading apparatus as claimed in claim 3, wherein the processor reset (apply modified clusters 322 to the OCR output 302 and to correct a detected error in the output 302  in generating a modified OCR output 305) the characteristic information of a character of a character stored in the memory in a unit of scan image (fig. 1, each clip image of fig, I can be viewed as unit of scan image, also see paragraph 0002, 0005, fundamental unit) or scan job.
Regarding claim 19, Vincent et al in view of Hayashi teaches all of the limitations of claim 17
Vincent et al teaches instructions to extract characteristic information of the detected character (The cluster processing software 330 can apply shape clustering to extract shape information (characteristic information) from the clip images (character) in each cluster (paragraph 0057); 
Vincent et al in view of Hayashi fails to teach instructions to perform word recognition of a word including the character; and instructions to based on the word recognition being successful, storing the result of the character recognition of a result of the word recognition and the characteristic information of the character.
Ikeda et al teaches instructions to perform word recognition of a word including the character; and instructions to based on the word recognition being successful, storing the result of the character recognition of a result of the word recognition and the characteristic information of the character (the characteristic expression extracting device 301 extracts words that appear in the texts, and records the characteristics as in FIG. 21 to the extraction result storage unit 203 (paragraph 0229).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Vincent et al in view of Hayashi character recognition of words by analyzing letters by the teaching of Ikeda et al to include:  instructions to perform word recognition of a word including the character; and instructions to based on the word recognition being successful, storing the result of the character recognition of a result of the word recognition and the characteristic information of the character.  The reason of doing so would have allow the system to accurately identify specific words and texts and to store the attributes in order to use on other words or texts to accurately identify them and to prevent the lost of valuable computed information.
Regarding claim 21, Vincent teaches instructions to reset (apply modified clusters 322 to the OCR output 302 and to correct a detected error in the output 302 in generating a modified OCR output 305) the stored characteristic information of a character in a unit of scan image (fig. 1, each clip image of fig, I can be viewed as unit of scan image, also see paragraph 0002, 0005, fundamental unit) or scan job.

Claim 4, 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi 2016/0034774 in view of Vincent et al 2008/0063276 further in view of Ikeda et al US 2009/0307210 further in view of Osheroff US 8712163.
Regarding claim 4, Hayashi in view of Vincent et al further in view of Ikeda et al teaches all of the limitations of claim 1 and 3
Vincent et al teaches based on the character included in the character set being detected, extracts characteristic information of the detected character (The cluster processing software 330 can apply shape clustering to extract shape information (characteristic information) from the clip images (character) in each cluster (paragraph 0057),
Hayashi in view of Vincent et al further in view of Ikeda et al fails to teach wherein the processor, based on recognition of the word including the character being failed, compare the extracted characteristic information with the characteristic information stored in the memory, and recognize the character included in the word that fails in the word recognition.
Osheroff teaches wherein the processor, based on recognition of the word including the character being failed, compare the characteristic information with the characteristic information stored in the memory, and recognizes the character included in the word that fails in the word recognition (imprint and character analysis module 330. FIG. 35 shows imprint 961 (recognition of word) on the surface pill 960. At first glance, glyph 961 is not easily recognizable and would likely fail to be identified by known OCR/OCV methods (character being failed). If OCR/OCV methods fail to identify glyph 961, (character being failed) it is characterized as "unknown" in step 338 of imprint and marking analysis module 330 and further processed, beginning with breaking glyph 961 into elements in step 346. The present invention improves on the limitations of known methods by comparing the elements comprising glyph 961 with those of known glyphs and symbols in a database or other repository of information (column 36, lines 53-65), fig. 17).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Hayashi in view of Vincent et al further in view of Ikeda et al character recognition of words by analyzing letters by the teaching of Osheroff to include:  wherein the processor, based on recognition of the word including the character being failed, compare the extracted characteristic information with the characteristic information stored in the memory, and recognize the character included in the word that fails in the word recognition.  The reason of doing so would have further improve the accuracy of OCR method of Hayashi.
Regarding claim 12, Hayashi in view of Vincent et al further in view of Ikeda et al teaches all of the limitations of claim 9 and 11.
Vincent et al teaches based on the character included in the character set being detected, extracts characteristic information of the detected character (The cluster processing software 330 can apply shape clustering to extract shape information (characteristic information) from the clip images (character) in each cluster (paragraph 0057),
Hayashi in view of Vincent et al further in view of Ikeda et al fails to teach wherein the processor, based on recognition of the word including the character being failed, compares the extracted characteristic information with the characteristic information stored in the memory, and recognizes the character included in the word that fails in the word recognition.
Osheroff teaches wherein the processor, based on recognition of the word including the character being failed, compares the characteristic information with the characteristic information stored in the memory, and recognizes the character included in the word that fails in the word recognition (imprint and character analysis module 330. FIG. 35 shows imprint 961 (recognition of word) on the surface pill 960. At first glance, glyph 961 is not easily recognizable and would likely fail to be identified by known OCR/OCV methods (character being failed). If OCR/OCV methods fail to identify glyph 961, (character being failed) it is characterized as "unknown" in step 338 of imprint and marking analysis module 330 and further processed, beginning with breaking glyph 961 into elements in step 346. The present invention improves on the limitations of known methods by comparing the elements comprising glyph 961 with those of known glyphs and symbols in a database or other repository of information (column 36, lines 53-65), fig. 17).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Hayashi in view of Vincent et al further in view of Ikeda et al character recognition of words by analyzing letters by the teaching of Osheroff to include:  wherein the processor, based on recognition of the word including the character being failed, compares the extracted characteristic information with the characteristic information stored in the memory, and recognizes the character included in the word that fails in the word recognition.  The reason of doing so would have further improve the accuracy of OCR method of Hayashi.
Regarding claim 20, Vincent et al in view of Hayashi further in view of Ikeda et al teaches all of the limitations of claim 17.
Vincent et al teaches instructions to, based on the character included in the character set being detected, extracts characteristic information of the detected character (The cluster processing software 330 can apply shape clustering to extract shape information (characteristic information) from the clip images (character) in each cluster (paragraph 0057),
Vincent et al in view of Hayashi further in view of Ikeda et al fails to teach based on recognition of the word including the character being failed, compares the extracted characteristic information with the characteristic information stored in the memory, and recognizes the character included in the word that fails in the word recognition.
Osheroff teaches based on recognition of the word including the character being failed, compares the characteristic information with the characteristic information stored in the memory, and recognizes the character included in the word that fails in the word recognition (imprint and character analysis module 330. FIG. 35 shows imprint 961 (recognition of word) on the surface pill 960. At first glance, glyph 961 is not easily recognizable and would likely fail to be identified by known OCR/OCV methods (character being failed). If OCR/OCV methods fail to identify glyph 961, (character being failed) it is characterized as "unknown" in step 338 of imprint and marking analysis module 330 and further processed, beginning with breaking glyph 961 into elements in step 346. The present invention improves on the limitations of known methods by comparing the elements comprising glyph 961 with those of known glyphs and symbols in a database or other repository of information (column 36, lines 53-65), fig. 17).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Vincent et al in view of Hayashi further in view of Ikeda et al character recognition of words by analyzing letters by the teaching of Osheroff to include:  based on recognition of the word including the character being failed, compares the extracted characteristic information with the characteristic information stored in the memory, and recognizes the character included in the word that fails in the word recognition.  The reason of doing so would have further improve the accuracy of OCR method of Hayashi.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi 2016/0034774 in view of Vincent et al 2008/0063276 further in view of Sakakibara US 2006/0045340.
Regarding claim 16, Hayashi in view of Vincent et al teaches all of the limitations of claim 1.
Hayashi teaches of scan image (the image reading section 202 executes reading to acquire image data corresponding to an image of the document (S101 in FIG. 3) (paragraph 0017)
Hayashi in view of Vincent et al fails to teach wherein the processor is to recognize the word based on dictionary information stored in the memory.
Sakakibara teaches wherein the processor is to recognize the word based on dictionary information stored in the memory (paragraph 0005).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Hayashi in view of Vincent et al character recognition of words by the teaching of Sakakibara to include:  wherein the processor is to recognize the word based on dictionary information stored in the memory.  The reason of doing so would have further improve the accuracy of OCR method of Hayashi.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
July 20, 2022
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675